

Exhibit 10.1


ITRON, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN

STOCK OPTION GRANT NOTICE



--------------------------------------------------------------------------------



Itron, Inc. (the "Company") hereby grants to Participant an option (the
"Option") to purchase shares of the Company's common stock.


Participant:
<<Name>> <<SSN>>
 
Grant Date:
<<Grant Date>>
 
Number of Shares Subject to Option:
<<Option Granted>>
 
Grant Price (per Share):
<<Grant Price>>
 
Option Expiration Date:
<<Expiration Date>>


 
Type of Option:
<<Incentive Stock Option>>
<<Nonqualified Stock Option>>
Vesting and Exercisability Schedule:
33-1/3% of the Option will vest and become exercisable on the one-year
anniversary of the Grant Date. An additional 33-1/3% of the Option will vest and
become exercisable each year thereafter so that the entire Option will be fully
vested and exercisable three years from the Grant Date.





Additional Terms: The Option is subject to all the terms and conditions set
forth in this Stock Option Grant Notice (this "Grant Notice"), the Stock Option
Agreement (including Appendix A), and the Company's Amended and Restated 2010
Stock Incentive Plan (the "Plan"), which are attached to and incorporated into
this Grant Notice in their entirety.




<<Name>>
I accept the Option subject to the terms and conditions stated herein.
<<electronically signed>>


 
Attachments:
1. Stock Option Agreement (including Appendix A)
2. Amended and Restated 2010 Stock Incentive Plan
3. Plan Prospectus








--------------------------------------------------------------------------------





ITRON, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT


Pursuant to your Stock Option Grant Notice (the "Grant Notice") and this Stock
Option Agreement, including Appendix A, Itron, Inc. (the "Company") has granted
you an Option (the "Option") under its Amended and Restated 2010 Stock Incentive
Plan (the "Plan") to purchase the number of shares of the Company's common stock
(the "Shares") indicated in your Grant Notice at the price (the "Grant Price")
indicated in your Grant Notice. Capitalized terms not expressly defined in this
Stock Option Agreement or the Grant Notice have the same definitions as in the
Plan. All references to this Stock Option Agreement include Attachment A which
is made a part of this Stock Option Agreement for all purposes.
The details of the Option are as follows:
1.    Vesting and Exercisability. Subject to the limitations contained herein,
the Option will vest and become exercisable as provided in your Grant Notice.
2.    Securities Law Compliance. At the present time, the Company has an
effective registration statement on file with the U.S. Securities and Exchange
Commission with respect to the Shares. The Company intends to maintain this
registration but has no obligation to do so. In the event that such registration
ceases to be effective, you will not be able to exercise the Option unless
exemptions from registration under U.S. federal and state (and, where
applicable, foreign) securities laws are available, which exemptions from
registration are very limited and might be unavailable. The exercise of the
Option must also comply with other applicable laws and regulations governing the
Option, and you may not exercise the Option if the Company determines that such
exercise would not be in material compliance with such laws and regulations. In
addition, you agree not to sell any of the Shares received under this Option at
a time when applicable laws or Company policies prohibit a sale.
3.Type of Option. Your Grant Notice specifies the type of Option granted to you,
which may be an Incentive Stock Option or a Nonqualified Stock Option, or both.
Of the total number of options granted to you, the number of Incentive Stock
Options shall be determined in accordance with the limits set forth in the
Internal Revenue Code (“Code”) and related regulations. Incentive Stock Options
are governed by the Code and related regulations as described below:
(a)
Incentive Stock Option Qualification. If all or a portion of the Option is
intended to qualify as an Incentive Stock Option under U.S. federal income tax
law, the Company does not represent or guarantee that the Option qualifies as
such.

If the aggregate Fair Market Value (determined as of the Grant Date) of the
Shares subject to the Option and all other Incentive Stock Options you hold that
first become exercisable during any calendar year exceeds $100,000, any excess
portion will be


1

--------------------------------------------------------------------------------




treated as a Nonqualified Stock Option, unless the rules and regulations
governing the $100,000 limit for Incentive Stock Options are amended. A portion
of the Option may be treated as a Nonqualified Stock Option if certain events
cause exercisability of the Option to accelerate.
(b)
Notice of Disqualifying Disposition. To obtain certain tax benefits afforded to
Incentive Stock Options, you must hold the Shares issued upon the exercise of
the Option for two years after the Grant Date and one year after the date of
exercise. You may be subject to the alternative minimum tax at the time of
exercise.

By accepting the Incentive Stock Option, you agree to promptly notify the
Company if you dispose of any of the Shares within one year from the date you
exercise all or part of your Option, or within two years from the Grant Date.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the Shares underlying the Option. You are hereby
advised to consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan. You acknowledge that you have either consulted with competent advisors
independent of the Company to obtain advice concerning the receipt of the Option
and the acquisition or disposition of any Shares to be issued pursuant to the
exercise of the Option in light of your specific situation or had the
opportunity to consult with such advisors but chose not to do so.
4.Method of Exercise. You may exercise the Option upon notice and payment of the
Grant Price by any of the following methods, unless disallowed by law:
(a)    broker assisted exercise; or
(b)    Shares already owned by you.
You may elect to receive the proceeds of the exercise in either cash or Shares;
provided, however, that if your Option is an Incentive Stock Option and you take
the proceeds of its exercise in cash, you may not receive the benefit of the
intended tax treatment of your Incentive Stock Option, as explained above in
Section 3(b).
5.    Term of Option. This Option shall expire ten years from the Grant Date
thereof, but shall be subject to earlier termination as follows:
(a)
Unvested Options. In the event you cease to be an employee of the Company or a
Related Corporation for any reason other than Retirement, death or Disability or
Change in Control, the unvested portion of the Option shall terminate
immediately.

(i)    Retirement. In the event you cease to be an employee of the Company or a
Related Corporation due to Retirement after the second anniversary of the Grant
Date but before the Option is fully vested, the unvested portion of the Option
will


2

--------------------------------------------------------------------------------




continue to vest as provided for in the Grant Notice until the Option is fully
vested, provided that if you breach any of the covenants set forth in Appendix A
to this Stock Option Agreement after your Retirement, the unvested portion of
the Option will terminate immediately. For the purposes of this Section 5,
“Retirement” means your voluntary termination of employment after the date on
which you have reached (i) the age of 55 and have a total of at least 10 years
of continuous employment with the Company and/or a Related Corporation or (ii)
the age of 60 and have a total of at least 5 years of continuous employment with
the Company and/or a Related Corporation; provided however, in either case, you
must provide advance written notice to the Company at least 90 days prior to the
termination of your employment unless otherwise agreed to in writing by the
Company. For the avoidance of doubt, if your employment terminates due to
Retirement before the second anniversary of the Grant Date, any unvested portion
of the Option will be automatically forfeited.
(ii)    Death or Disability. In the event of your death or Disability while an
employee of the Company or a Related Corporation, the unvested portion of the
Option will immediately vest in full and become exercisable.
(iii)    Change in Control. In the event of a Change in Control Transaction, the
Option will be subject to any change in control severance agreement or other
agreement providing for change in control provisions between you and the Company
(a “CIC Agreement”). If you are not party to a CIC Agreement, the provisions of
this Section 5(a)(iii) shall apply.


(A)In the event of a Change in Control Transaction in which (i) your Option is
not assumed, substituted for, or converted into an award of the acquiring or
surviving corporation (or a publicly-traded parent thereof) in a manner which
prevents dilution of your rights under the Option or (ii) the acquiring or
surviving corporation (or parent thereof) is not publicly-traded, any unvested
portion of the Option shall become immediately and fully vested and exercisable
as of the date of the Change in Control Transaction.
(B)    In the event of a Change in Control Transaction in which your Option is
assumed, substituted for, or converted into an award of the acquiring or
surviving public corporation (or a publicly-traded parent thereof) and your
employment is terminated within twenty-four (24) months following such Change in
Control Transaction, other than (1) by the Company for Cause, (2) by reason of
Retirement, death or Disability (which shall be governed by Section 5(a)(i) or
(ii) as applicable), or (3) by you without Good Reason, any unvested portion of
your Option shall become immediately and fully vested and exercisable as of the
date of your termination of employment.


3

--------------------------------------------------------------------------------




(C)    Definitions - For purposes of this Agreement, the following capitalized
terms shall have the meanings set forth below:
(1)
“Base Salary” shall mean your annual base salary immediately prior to a Change
in Control Transaction, as such salary may be increased from time to time (in
which case such increased amount shall be the Base Salary for purposes hereof),
but without giving effect to any reduction thereto.

(2)
“Beneficial Owner” shall have the meaning set forth in Rule 13d‑3 under the
Exchange Act.

(3)
“Cause” for termination of your employment by the Company or your employer, if
different (the “Employer”) shall mean (i) your willful and continued failure
(other than any such failure resulting from (A) your incapacity due to physical
or mental illness, (B) any such actual or anticipated failure after the issuance
by you of a notice of termination in a form prescribed by the Company for Good
Reason or (C) the Employer’s active or passive obstruction of the performance of
your duties and responsibilities) to perform substantially the duties and
responsibilities of your position with the Employer after a written demand for
substantial performance is delivered to you by the Employer, which demand
specifically identifies the manner in which the Employer believes that you have
not substantially performed such duties or responsibilities; (ii) your
conviction by a court of competent jurisdiction for felony criminal conduct (or
the equivalent under applicable local law); or (iii) your willful engaging in
fraud or dishonesty which is injurious to the Company and/or the Employer or its
reputation, monetarily or otherwise. No act, or failure to act, on your part
shall be deemed “willful” unless committed, or omitted by you in bad faith and
without reasonable belief that your act or failure to act was in, or not opposed
to, the best interest of the Company and/or the Employer.

(4)
“Good Reason” for termination of your employment by you shall mean the
occurrence (without your express written consent) after any Change in Control
Transaction of any one of the following acts by the Company or the Employer, or
failures by the Company or the Employer to act, unless, in the case of any act
or failure to act described in



4

--------------------------------------------------------------------------------




subsection (i), (ii), (iii), (iv) or (v) below, such act or failure to act is
corrected prior to the date of your termination specified in a notice of
termination in a form prescribed by the Company given in respect thereof: (i) an
adverse change in your status or position(s) with the Employer as in effect
immediately prior to the Change in Control Transaction, including, without
limitation, any adverse change in your status or position as a result of a
diminution of your duties or responsibilities (other than, if applicable, any
such change directly and solely attributable to the fact that the Company is no
longer publicly owned) or the assignment to you of any duties or
responsibilities which are inconsistent with such status or position(s), or any
removal of you from, or any failure to reappoint or reelect you to, such
position(s); (ii) a reduction in your Base Salary; (iii) a reduction in your
annual bonus opportunity or long term incentive opportunity, as compared to the
year immediately preceding the year in which the Change in Control Transaction
occurs; (iv) the failure to continue to provide welfare, pension and fringe
benefits which are in each case, in the aggregate, substantially similar to
those provided to you immediately prior to Change in Control Transaction; or (v)
the Employer requiring you to be based at an office that is greater than 50
miles from where your office is located immediately prior to the Change in
Control Transaction except for required travel on the Employer’s business to an
extent substantially consistent with the business travel obligations which you
undertook on behalf of the Employer prior to the Change in Control Transaction.
Notwithstanding the foregoing, the events described in clauses (ii), (iii) or
(iv) above shall not constitute Good Reason hereunder to the extent they are as
a result of across-the-board reductions of the applicable compensation element
following the Change in Control Transaction which are equally applicable to all
similarly situated employees of the surviving corporation and its affiliates.
Your right to terminate your employment for Good Reason shall not be affected by
your incapacity due to physical or mental illness. In order for Good Reason to
exist hereunder, you must provide notice to the Company of the existence of the
condition or circumstance described above within 90 days of the initial
existence of the condition or circumstance (or, if later, within 90 days of
becoming aware of such condition or circumstance), and the Employer must have
failed to cure such condition within 30


5

--------------------------------------------------------------------------------




days of the receipt of such notice. Subject to the preceding sentence, your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.
(5)
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

(b)    Vested Options.
(i)    Termination of Employment. In the event you cease to be an employee of
the Company or a Related Corporation for any reason other than death,
Disability, Retirement or Cause, the vested portion of the Option shall remain
exercisable until the earlier of (A) 90 days after the date you cease to be an
employee of the Company or a Related Corporation or (B) the date on which the
Option expires by its terms.
(ii)     Death or Disability. In the event of your death or Disability while an
employee of the Company or a Related Corporation, the vested portion of the
Option (including any portion of the Option that vests in the event of your
death or Disability while an employee of the Company or a Related Corporation,
as described in Section 5(a) above) shall remain exercisable until the date on
which the Option expires by its terms. Upon death, the vested and exercisable
portion of the Option may be exercised by the personal representative of your
estate, the person(s) to whom your rights under the Option have passed by will
or the applicable laws of descent and distribution, or the beneficiary you have
designated pursuant to the Plan.
(iii)    Retirement. In the event you cease to be an employee of the Company or
a Related Corporation due to Retirement, the vested portion of the Option shall
remain exercisable until the date on which the Option expires by its terms.
(iv)    Cause. The unvested and vested portion of the Option will be
automatically forfeited at the time the Company first notifies you of your
termination of employment for Cause, unless the Plan Administrator determines
otherwise. If your employment relationship is suspended pending an investigation
of whether you will be terminated for Cause, all your rights under the Option
likewise will be suspended during the period of investigation. If any facts that
would constitute termination for


6

--------------------------------------------------------------------------------




Cause are discovered after your termination of employment, any Option you then
hold may be immediately terminated by the Plan Administrator.
Notwithstanding anything to the contrary contained herein, if your Option is an
Incentive Stock Option and assuming it does not otherwise expire by its terms,
to qualify for the beneficial tax treatment afforded Incentive Stock Options,
your Option must be exercised within (i) three months after termination of
employment for reasons other than death or Disability, and (ii) one year after
termination of employment due to death or Disability.
It is your responsibility to be aware of the date the Option terminates and/or
the date that favorable tax treatment ends.
6.    Limited Transferability. During your lifetime only you can exercise the
Option. The Option shall not be sold, transferred, assigned, encumbered, pledged
or otherwise disposed of, whether voluntarily or by operation of law, other than
pursuant to a beneficiary designation in accordance with the following sentence.
You may, from time to time, name any beneficiary or beneficiaries (who may be
named contingently or successively) to exercise the vested portion of the Option
that was not exercised during your lifetime. Each such designation shall revoke
all of your prior designations, shall be in a form prescribed by the Company,
and will be effective only when completed in accordance with any instructions
provided by the Company during your lifetime. In the absence of any such
designation, the vested portion of the Option that has not been exercised during
your lifetime shall be exercisable by your estate.
7.    Withholding Taxes.
(a)    Regardless of any action the Company (or your employer, if different)
takes with respect to any and all income or withholding tax (including federal,
state, local and non-U.S. tax), social insurance, payroll tax or other
tax-related items related to your participation in the Plan and legally
applicable to you ("Tax-Related Items"), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount, if any, actually withheld by the Company. You further
acknowledge that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (b) does not commit to and is under no obligation to
structure the terms of the grant or any aspect of this Option to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you have become subject to tax in more than one jurisdiction
between the Grant Date and the date of any taxable or tax withholding event, as
applicable, you acknowledge that the Company may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
you shall pay or make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items. In this regard, you authorize the Company or its
agent, at the Company’s discretion, to satisfy the obligations with regard to
all Tax-Related Items by one or a combination of the following methods:


7

--------------------------------------------------------------------------------




(i)    withholding from wages or other cash compensation otherwise payable to
you by the Company or your employer (if different), and/or
(ii)    withholding from the proceeds of the sale of Shares acquired upon
exercise of the Option, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization);
and/or
(iii)    withholding in Shares to be issued upon exercise of the Option,
provided, however, that if you are a Section 16 officer of the Company under the
Exchange Act, then the Plan Administrator (as constituted to satisfy Rule 16b-3
of the Exchange Act) shall establish the method of withholding from the
alternatives herein and, if the Plan Administrator does not exercise its
discretion prior to the Tax-Related Items withholding event, then the method of
withholding set forth in Section 7(b)(iii) shall apply.
(c)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the equivalent in Shares. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
you will be deemed to have been issued the full number of Shares subject to the
exercised portion of the Option, notwithstanding that a number of the Shares are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of your participation in the Plan.
(d)    The Company may refuse to honor the exercise and refuse to deliver the
Shares if you fail to comply with your obligations in connection with the
Tax-Related Items as described in this section.
8.    Section 409A. The Company reserves the right, to the extent the Company
deems necessary or advisable in its sole discretion, to unilaterally amend or
modify the Plan, this Stock Option Agreement or the Grant Notice or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Plan Administrator
determines are necessary or appropriate to ensure that this Option qualifies for
exemption from, or complies with the requirements of, Section 409A of the Code;
provided, however, that the Company makes no representation that the Option will
be exempt from or will comply with, Section 409A of the Code, and makes no
undertaking to preclude Section 409A of the Code from applying to the Option or
to ensure that it complies with Section 409A of the Code.
9.    Option Not an Employment or Service Contract. Nothing in the Plan or any
award under the Plan will be deemed to be an employment contract or limit in any
way the right of the Company to terminate your employment at any time, with or
without cause.
10.    Successors and Assigns. This Stock Option Agreement will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.


8

--------------------------------------------------------------------------------




11.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in the Grant Notice by and among, as applicable, the Company and
its Related Corporations and any stock plan service provider, including any
designated broker, that may assist the Company with the Plan (presently or in
the future) for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
12.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
13.    Imposition of Other Requirements. If you relocate to another country, any
special terms and conditions applicable to stock options granted in such country
will apply to you, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable for legal or administrative
reasons.
In addition, the Company reserves the right to impose other requirements on the
Option and any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
14.    Governing Law and Choice of Venue. The Option and the provisions of this
Stock Option Agreement will be construed and administered in accordance with and
governed by the laws of the State of Washington without giving effect to such
state’s principles of conflict of laws. For the purposes of litigating any
dispute that arises under this grant of this Stock Option Agreement, the parties
hereby submit to and consent to the exclusive jurisdiction of the State of
Washington and agree that such litigation shall be conducted in the courts of
Spokane County, Washington, or the federal courts for the United States for the
Eastern District of Washington, where this grant is made and/or to be performed.
15.    Severability. The provisions of this Stock Option Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
16.    Notice. Any notice required or permitted hereunder shall be made in
writing and sent to the following address:
Itron, Inc.
Attn. General Counsel
2111 N. Molter Road
Liberty Lake, WA USA 99019






9

--------------------------------------------------------------------------------





APPENDIX A
Restrictive Covenants
(a)    Confidential Information. The person entering into the Agreement with the
Company (the “Participant”) shall hold in a fiduciary capacity for the benefit
of the Company and its Subsidiaries (collectively, the “Affiliated Group”), all
secret or confidential information, knowledge or data relating to the Affiliated
Group and its businesses (including, without limitation, any proprietary and not
publicly available information concerning any processes, methods, trade secrets,
research or secret data, costs, names of users or purchasers of their respective
products or services, business methods, operating procedures or programs or
methods of promotion and sale) that the Participant obtains during the
Participant’s employment that is not public knowledge (other than as a result of
the Participant’s violation of this Section (a)) (“Confidential Information”).
The Participant shall not communicate, divulge or disseminate Confidential
Information at any time during or after the Participant’s employment, except
with the prior written consent of the Company, or as otherwise required by law
or legal process or as may be required in the course of the Participant
performing his or her duties and responsibilities with the Affiliated Group;
provided, however, that no Company policies or practices, including the sections
addressing confidentiality obligations, is intended to or shall limit, prevent,
impede or interfere in any way with an employee's right, without prior notice to
the Company, to provide information to the government, participate in
investigations, testify in proceedings regarding the Company's past or future
conduct, or engage in any activities protected under whistle blower statutes.
Pursuant to the Defend Trade Secrets Act of 2016, an employee shall not be held
criminally, or civilly, liable under any Federal or State Trade secret law for
the disclosure of a trade secret that is made in confidence either directly or
indirectly to a Federal, State, or local government official, or an attorney,
for the sole purpose of reporting, or investigating, a violation of law. 
Moreover, employees may disclose trade secrets in a complaint, or other
document, filed in a lawsuit, or other proceeding, if such filing is made under
seal.  Finally, an employee who files a lawsuit alleging retaliation by the
company for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the employee and use the trade secret in the court
proceeding, if the employee: files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order. Upon his or her termination of employment for any reason, the Participant
shall promptly return to the Company all records, files, memoranda,
correspondence, notebooks, notes, reports, customer lists, drawings, plans,
documents, and other documents and the like relating to the business of the
Affiliated Group or containing any trade secrets relating to the Affiliated
Group or that the Participant uses, prepares or comes into contact with during
the course of the Participant’s employment with the Affiliated Group, and all
keys, credit cards and passes, and such materials shall remain the sole property
of the Affiliated


A-1

--------------------------------------------------------------------------------




Group. The Participant agrees to execute any standard-form confidentiality
agreements with the Company that the Company in the future generally enters into
with similarly situated employees.
(b)    Non-Recruitment of Affiliated Group Employees. The Participant
acknowledges that employees are a significant part of the goodwill of the
Affiliated Group, such as, without limitation, their relationships and contacts
with customers and suppliers as well as the training and knowledge they receive
from the Affiliated Group in the course of their employment. The Participant
shall not, at any time during the Non-solicitation Period (as defined below),
without the prior written consent of the Company, directly or indirectly,
solicit, recruit, or employ (whether as an employee, officer, agent, consultant
or independent contractor) any person who is or was at any time during the
previous 12 months, an employee, representative, officer or director of any
member of the Affiliated Group. Further, during the Non-solicitation Period, the
Participant shall not take any action that could reasonably be expected to have
the effect of directly encouraging or inducing any person to cease their
relationship with any member of the Affiliated Group for any reason. A general
employment advertisement by an entity of which the Participant is a part will
not constitute solicitation or recruitment. The “Non-solicitation Period” shall
mean the period from the Date of Grant through the first anniversary of the
Participant’s termination of employment.
(c)    Non-Competition – Solicitation of Business. Participant recognizes and
agrees that the Affiliated Group has provided Confidential Information to
Participant and has an interest in protecting this information from disclosure.
Participant further understands that the goodwill of the Affiliated Group is an
interest worthy of protection. For the protection of these and other interests,
during the Non-competition Period (as defined below), the Participant shall not,
either directly or indirectly, compete with the business of the Affiliated Group
by (i) becoming an officer, agent, employee, partner or director of any other
corporation, partnership or other entity, or otherwise render services to or
assist or hold an interest (except as a less than 3-percent shareholder of a
publicly traded corporation or as a less than 5-percent shareholder of a
corporation that is not publicly traded) in any Competitive Business (as defined
below), or (ii) soliciting, servicing, or accepting the business of (A) any
active customer of any member of the Affiliated Group, or (B) any person or
entity who is or was at any time during the previous twelve months a customer of
any member of the Affiliated Group, provided that such business is competitive
with any significant business of any member of the Affiliated Group.
“Competitive Business” shall mean any person or entity (including any joint
venture, partnership, firm, corporation, or limited liability company) that
conducts a business that is competitive with any business of the Affiliated
Group as of the date of termination (or any business that is being actively
pursued as of the date of termination by the Affiliated Group). The Affiliated
Group designs, manufactures, sells and licenses its products and technology
worldwide. In addition, Competitive Businesses, as defined above, are not tied
or limited to any specific geographic location. Accordingly, the scope of this
Non-Competition provision is


A-2

--------------------------------------------------------------------------------




worldwide. The “Non-competition Period” shall mean the period from the Date of
Grant through the first anniversary of the date of termination of the
Participant’s employment.
(d)    Remedies. The Participant acknowledges and agrees that the terms of this
Appendix A: (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Affiliated Group in, inter alia, customer relationships and confidential
information. The Participant further acknowledges and agrees that the
Participant’s breach of the provisions of this Appendix A will cause the
Affiliated Group irreparable harm, which cannot be adequately compensated by
money damages. The Participant consents and agrees that the forfeiture
provisions contained in the Agreement are reasonable remedies in the event the
Participant commits any such breach. If any of the provisions of this Appendix A
are determined to be wholly or partially unenforceable, the Participant hereby
agrees that Appendix A or any provision hereof may be reformed so that it is
enforceable to the maximum extent permitted by law. If any of the provisions of
this Appendix A are determined to be wholly or partially unenforceable in any
jurisdiction, such determination shall not be a bar to or in any way diminish
the Affiliated Group’s right to enforce any such covenant in any other
jurisdiction.




A-3